Mr. Justice Moore
delivered the opinion of the Court.
This action rests on facts identical to those presented in the case of Brisnehan v. Central Bank and Trust Company which has been disposed of by an opinion of this Court announced on this date.
Plaintiff in error Baber contends that the record in connection with his claim presents a question not involved in the Brisnehan case, in that under the provi*55sions of section 21 of the ordinance he was eligible to become a member of the plan notwithstanding the fact that he failed to elect to do so within sixty days.
We cannot agree with this argument, and we believe that this cause is in all respects controlled by the opinion in the case of Tom Brisnehan v. The Central Bank and Trust Company, supra. Accordingly the judgment is affirmed.